DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a heel platform comprising an interlocking portion” in claims 1, 13, 25 and the limitations “said interlocking portion comprises an attachment platform coupled to the heel platform” in claims 2, 14, 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 recite “wherein the removable heel, removable stelo, and heel platform interlocking portions are configured such that unlocking the removable heel from the heel platform interlocking portion releases the stelo heel interlock from the heel platform interlocking 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 25 recite “a heel platform comprising an interlocking portion”, it is unclear which element is “a heel platform”, and which element is “an interlocking portion” as drawings do not show the element “a heel platform” and “an interlocking portion”, while the specification only recites “the attachment platform 1210 may be an example of a heel platform including an interlocking portion” (specification, page 34, lines 7-8), it is unclear that the heel platform includes the attachment platform and heel cap or the heel platform includes only the attachment platform.
Claims 1, 13 recite “the heel platform interlocking portion in line 9, “the removable stelo heel interlock” in line 11, “the stelo heel interlock” in line 13, “heel platform interlocking portions” in line 15, “the heel” in line 17. There is insufficient antecedent basis for these limitations in the claims.
Claim 25 recites “the heel platform interlocking portion” in line 10, “the removable stelo heel interlock” in line 12, “the interlocking” in line 15, “the heel platform interlocking platform” in line 16. There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 14, 26 recite “ said interlocking portion comprises an attachment platform coupled to the heel platform”, it is unclear which elements are  “an attachment platform”, “interlocking portion” and “heel platform”.
Claims 3-12, 15-24, 27-36 are rejected as being indefinite as claims 3-12 are dependent on claim1, claims 15-24 are dependent on claims 13, claims 27-36 are dependent on claim 25.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 14, 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 14, 26 fail to further limit the subject matter of the claims upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9,12-14,18, 21, 24-26,33,36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi(US 20170231316)(hereinafter Sethi).
Regarding claim 1, Sethi teaches a shoe (fig 13) comprising: a toe box platform (toe portion of the inner sole 1305) comprising a stelo receiver; a heel platform (heel portion of the inner sole 1305) comprising an interlocking portion; a flexible sole element connecting the toe box platform and the heel platform; a removable stelo (1310) comprising a rigid shank, toe interlock, and a heel interlock, wherein the toe interlock is configured to removably interlock with the stelo receiver, and wherein the removable stelo is configured to juxtapose with the flexible sole element providing a rigid support to the flexible sole element (annotated fig 13); a removable heel (1315, 1320a and 1320b) configured to removably interlock to the heel platform interlocking portion (the post of the heel portion of the inner sole is configured to fit into the hole of the midsole 1315) and removably interlock to the removable stelo heel interlock such that interlocking of the removable heel to the heel platform interlocking portion attaches the stelo heel interlock to the heel platform (fig 13, para [00153], the shank 1310 is received in a recess of the midsole 1315 and below the inner sole 1305, and the post of the heel portion of the inner sole is configured to fit through the hole of the shank 1310 and into the hole of the midsole 1315) and wherein the removable heel (1315, 1320a, 1320b), removable stelo (1310), and heel platform interlocking portion (the post of the heel portion of the inner sole 1305) are configured such that unlocking the removable heel from the heel platform interlocking portion releases the stelo heel interlock from the heel platform interlocking portion, whereby in response to removal of the heel from the shoe the removable heel is also removed from the shoe (upon releasing the midsole 1315 from the inner sole, the shank 1310 is also released).

    PNG
    media_image1.png
    696
    566
    media_image1.png
    Greyscale
 
Regarding claim 2, Sethi teaches the interlocking portion comprises an attachment platform coupled to the heel platform (annotated fig 13 above, the heel platform interlocking portion comprising an attachment platform coupled to the heel platform).
Regarding claim 6, Sethi teaches the removable stelo (1310) and the removable heel (1315, 1320a, 1320b) are configured to remain together upon removal of the removable heel from the interlocking portion (para [0153], the shank 1310 is fitted in the recess of the midsole 1315).
Regarding claim 9, Sethi teaches the removable stelo (1310) has a lateral curved profile (fig 13).
Regarding claim 12, Sethi teaches the removable stelo (1310) comprises a recurve (fig 13).
Regarding claim 13, Sethi teaches a method of producing a shoe (fig 13), the method comprising: providing a toe box platform (toe portion of the inner sole 1305) comprising a stelo receiver; providing a heel platform (heel portion of the inner sole 1305) comprising an interlocking portion; providing a flexible sole element connecting the toe box platform and the heel platform; providing a removable stelo (1310) comprising a rigid shank, a toe interlock, and a heel interlock, wherein the toe interlock is configured to removably interlock with the stelo receiver, and wherein the removable stelo is configured to juxtapose with the flexible sole element providing a rigid support to the flexible sole element(annotated fig 13); and providing a removable heel(1315, 1320a and 1320b)  configured to removably interlock to the heel platform interlocking portion (the post of the heel portion of the inner sole is configured to fit into the hole of the midsole 1315) and removably interlock to the removable stelo heel interlock such that, interlocking of the removable heel to the heel platform interlocking portion attaches the stelo heel interlock to the heel platform (fig 13, para [00153], the shank 1310 is received in a recess of the midsole 1315 and below the inner sole 1305, and the post of the heel portion of the inner sole is configured to fit through the hole of the shank 1310 and into the hole of the midsole 1315), and wherein the removable heel(1315, 1320a, 1320b), removable stelo (1310) , and heel platform interlocking portions (the post of the heel portion of the inner sole 1305) are produced such that unlocking the removable heel from the heel platform interlocking portion releases the stelo heel interlock from the heel platform interlocking portion, whereby in response to removal of the heel from the shoe the removable stelo is also removed from the shoe (upon releasing the midsole 1315 from the inner sole, the shank 1310 is also released).
Regarding claim 14, Sethi teaches the interlocking portion comprises an attachment platform coupled to the heel platform (annotated fig 13 above, the heel platform interlocking portion comprising an attachment platform coupled to the heel platform).
Regarding claim 18, Sethi teaches the removable stelo (1310) and the removable heel (1315, 1320a, 1320b) are configured to remain together upon removal of the removable heel from the interlocking portion (para [0153], the shank 1310 is fitted in the recess of the midsole 1315).
Regarding claim 21, Sethi teaches the removable stelo (1310) has a lateral curved profile (fig 13).
Regarding claim 24, Sethi teaches the removable stelo (1310) comprises a recurve (fig 13).
Regarding claim 25, Sethi teaches a method of transforming a high heel shoe to a flat shoe (para [0005]), the method comprising: retaining a toe box platform (toe portion of the inner sole 1305) comprising a stelo receiver; retaining a heel platform (heel portion of the inner sole 1305) comprising an interlocking portion; retaining a flexible sole element connecting the toe box platform and the heel platform; retaining a removable stelo (1310) comprising a rigid shank, a toe interlock, and a heel interlock, wherein the toe interlock removably interlocked with the stelo receiver, wherein the removable stelo is juxtaposed with the flexible sole element providing a rigid support to the flexible sole element(annotated fig 13); retaining a removable heel(1315, 1320a and 1320b)  removably interlocked to the heel platform interlocking portion (the post of the heel portion of the inner sole is configured to fit into the hole of the midsole 1315) and removably interlocked to the removable stelo heel interlock such that interlocking of the removable heel to the heel platform interlocking portion has the stelo heel interlock to the heel platform (fig 13, para [00153], the shank 1310 is received in a recess of the midsole 1315 and below the inner sole 1305, and the post of the heel portion of the inner sole is configured to fit through the hole of the shank 1310 and into the hole of the midsole 1315); removing the removable heel (1315, 1320a, 1320b) from the heel platform at the interlocking whereby the stelo heel interlock is released from the heel platform interlocking platform; removing the removable heel from the high heel shoe; and in response to removing the removable heel from the shoe, removing the removable stelo from the high heel shoe (upon releasing the midsole 1315 from the inner sole, the shank 1310 is also released).
Regarding claim 26, Sethi teaches said interlocking portion comprises an attachment platform coupled to the heel platform (annotated fig 13 above, the heel platform interlocking portion comprising an attachment platform coupled to the heel platform).
Regarding claim 30, Sethi teaches the removable stelo (1310) and the removable heel (1315, 1320a, 1320b) are configured to remain together upon removal of the removable heel from the interlocking portion (para [0153], the shank 1310 is fitted in the recess of the midsole 1315).
Regarding claim 33, Sethi teaches the removable stelo (1310) has a lateral curved profile (fig 13).
Regarding claim 36, Sethi teaches the removable stelo (1310) comprises a recurve (fig 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7,19,31 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi(US 20170231316).
Regarding claim 7, Sethi teaches the removable heel (1315, 1320a, 1320b) is coupled to the heel platform (the heel portion of the innersole 1305) by a press-fit locking, then the removable heel is configured to release from the interlocking portion by twisting the removable heel from the press-fit locking with the heel platform. Sethi does not teach rotating the removable heel by at least fifteen degree. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment different degree of rotating the removable heel in order to attach the parts of the shoe together by press-fitting. It is noted that discovering the optimum or workable ranges of degree of rotating of the removable heel in the press-fit locking involves only routing skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Sethi teaches the removable heel (1315, 1320a, 1320b) is coupled to the heel platform (the heel portion of the innersole 1305) by a press-fit locking, then the removable heel is configured to release from the interlocking portion by twisting the removable heel from the press-fit locking with the heel platform. Sethi does not teach rotating the removable heel by at least fifteen degree. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment different degree of rotating the removable heel in order to attach the parts of the shoe together by press-fitting. It is noted that discovering the optimum or workable ranges of degree of rotating of the removable heel in the press-fit locking involves only routing skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 31, Sethi teaches the removable heel (1315, 1320a, 1320b) is coupled to the heel platform (the heel portion of the innersole 1305) by a press-fit locking, then the removable heel is configured to release from the interlocking portion by twisting the removable heel from the press-fit locking with the heel platform. Sethi does not teach rotating the removable heel by at least fifteen degree. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment different degree of rotating the removable heel in order to attach the parts of the shoe together by press-fitting. It is noted that discovering the optimum or workable ranges of degree of rotating of the removable heel in the press-fit locking involves only routing skill in the art. In re Aller, 105 USPQ 233.
Claims 3-4, 15-16, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi(US 20170231316) in view of Morris (US 20140259777)(hereinafter Morris).
Regarding claim 3, Sethi does not teach the stelo receiver comprising a forefoot pin oriented laterally at a proximal portion of the toe box platform. However, in the same field of endeavor, Morris teaches the stelo receiver (quick disconnect latch 72) comprising a forefoot pin (80) oriented laterally at a proximal portion of the toe box platform (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention combine the stelo receiver of Sethi with a forefoot pin oriented laterally at a proximal portion of the toe box platform as taught by Morris for the benefit of strengthening the interlocking between the removable stelo and the toe platform. 
Regarding claim 4, Morris teaches the toe interlock comprises a notch configured to interlock with the forefoot pin at the stelo receiver (annotated Morris fig 3).

    PNG
    media_image2.png
    243
    473
    media_image2.png
    Greyscale

Regarding claim 15, Sethi does not teach the stelo receiver comprising a forefoot pin oriented laterally at a proximal portion of the toe box platform. However, in the same field of endeavor, Morris teaches the stelo receiver (quick disconnect latch 72) comprising a forefoot pin (80) oriented laterally at a proximal portion of the toe box platform (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention combine the stelo receiver of Sethi with a forefoot pin oriented laterally at a proximal portion of the toe box platform as taught by Morris for the benefit of strengthening the interlocking between the removable stelo and the toe platform.
Regarding claim 16, Morris teaches the toe interlock comprises a notch configured to interlock with the forefoot pin at the stelo receiver (annotated Morris fig 3).
Regarding claim 27, Sethi does not teach the stelo receiver comprising a forefoot pin oriented laterally at a proximal portion of the toe box platform. However, in the same field of endeavor, Morris teaches the stelo receiver (quick disconnect latch 72) comprising a forefoot pin (80) oriented laterally at a proximal portion of the toe box platform (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention combine the stelo receiver of Sethi with a forefoot pin oriented laterally at a proximal portion of the toe box platform as taught by Morris for the benefit of strengthening the interlocking between the removable stelo and the toe platform.
Regarding claim 28, Morris teaches the toe interlock comprises a notch configured to interlock with the forefoot pin at the stelo receiver (annotated Morris fig 3).
Claims 8, 10-11, 20, 22-23,32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi(US 20170231316) in view of Towns (EP1864585)(hereinafter Towns).
Regarding claim 8, Sethi does not clearly teach the removable stelo comprising a leading edge rib configured to engage the interlocking portion. However, in the same field of endeavor, Towns teaches the removable stelo (11) is configured to removably interlock to the heel interlocking portion (50) and removably interlock to the removable heel (20); the removable stelo (11) comprises a leading edge rib (fig 5, locking rib 36) configured to engage the interlocking portion (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi with the locking rib 36 configured to engage the interlocking portion as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
Regarding claim 10, Sethi does not teach the removable stelo comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post. However, Towns teaches the removable stelo (11) comprises a post (finger 32) coaxial with an axis of rotation of the removable heel (20), wherein the removable heel (20) comprises a cylindrical cavity (25) configured to receive the post (32). It would have bene obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
Regarding claim 11, Towns teaches the post comprises a compressible distal end (the fingers 32 comprising hook portion 33 which flex inwardly or outwardly to fit into the locking portion).
Regarding claim 20, Sethi does not clearly teach the removable stelo comprising a leading edge rib configured to engage the interlocking portion. However, in the same field of endeavor, Towns teaches the removable stelo (11) is configured to removably interlock to the heel interlocking portion (50) and removably interlock to the removable heel (20); the removable stelo (11) comprises a leading edge rib (fig 5, locking rib 36) configured to engage the interlocking portion (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi with the locking rib 36 configured to engage the interlocking portion as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
Regarding claim 22, Sethi does not teach the removable stelo comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post. However, Towns teaches the removable stelo (11) comprises a post (finger 32) coaxial with an axis of rotation of the removable heel (20), wherein the removable heel (20) comprises a cylindrical cavity (25) configured to receive the post (32). It would have bene obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
Regarding claim 23, Towns teaches the post comprises a compressible distal end (the fingers 32 comprising hook portion 33 which flex inwardly or outwardly to fit into the locking portion).
	Regarding claim 32, Sethi does not clearly teach the removable stelo comprising a leading edge rib configured to engage the interlocking portion. However, in the same field of endeavor, Towns teaches the removable stelo (11) is configured to removably interlock to the heel interlocking portion (50) and removably interlock to the removable heel (20); the removable stelo (11) comprises a leading edge rib (fig 5, locking rib 36) configured to engage the interlocking portion (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi with the locking rib 36 configured to engage the interlocking portion as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
	Regarding claim 34, Sethi does not teach the removable stelo comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post. However, Towns teaches the removable stelo (11) comprises a post (finger 32) coaxial with an axis of rotation of the removable heel (20), wherein the removable heel (20) comprises a cylindrical cavity (25) configured to receive the post (32). It would have bene obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the removable stelo of Sethi comprising a post coaxial with an axis of rotation of the removable heel, wherein the removable heel comprises a cylindrical cavity configured to receive the post as taught by Towns for the benefit of strengthening the snap fit connection between the heel and the sole elements.
	Regarding claim 35, Towns teaches the post comprises a compressible distal end (the fingers 32 comprising hook portion 33 which flex inwardly or outwardly to fit into the locking portion).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060196082, US 20170095029, US 20150201704, US 9693598, US 20160073725, US 20060075662, US 20030097770, US 5309651, US 2258265, US 20130333246, US 20080271343, US 20180146740, US 20170156441, US 20170119090, US 20180140048, US 20140208620, US 20120137543, US 20150113837, US 5524365, US 5347730, US 20120055048, US 5692322, US 20120047770, US 20070256330, US 4400893, US 7377056, US 5953836. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732